656 F.2d 186
Cornelius CLAYTON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, and Cooper StevedoringCompany, et al., Respondents.
No. 81-4045.
United States Court of Appeals,Fifth Circuit.

Unit A
Sept. 14, 1981.
Martin P. Kelly, Jr., Metairie, La., for petitioner.
Richard M. Dicharry, New Orleans, La., for Cooper Stevedoring Co.
Elizabeth A. Celis, Washington, D. C., for Director.
Before AINSWORTH, REAVLEY and RANDALL, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the decision of the Benefits Review Board dated December 22, 1980.


2
AFFIRMED.